Citation Nr: 1118120	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-24 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran had active service from August 1967 to July 1971. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) from an August 2005 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.  In July 2009, the Board remanded the case for additional development.

As the record contains multiple psychiatric diagnoses, the Board has characterized the issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the previous remand, the Veteran contends that he has PTSD as a result of stressors during his period of active duty as an Air Force medical technician in England beginning in 1968.  A VA examination conducted in April 2008 determined that he did not meet the criteria for a diagnosis of PTSD as his reported stressor involving his Air Force base being put on "red alert" as a result of events in Czechoslovakia in August 1968 would not constitute a sufficient stressor.  

The Veteran's representative then noted that the Veteran had also reported as a stressor his exposure as a medical technician to dead and wounded soldiers.  The RO subsequently conceded that the Veteran's exposure to dead and wounded soldiers was confirmed.

Outpatient treatment records show notations of rule-out PTSD, PTSD symptoms, and probable PTSD; however a definitive diagnosis of PTSD is not shown.

The VA examination conducted in January 2010 pursuant to the Board's previous remand resulted in diagnoses of cannabis dependence and personality disorder, not otherwise specified, with narcissistic, antisocial, and passive-aggressive tendencies.

The Veteran's representative has noted that the January 2010 examination report is inadequate as it does not discuss the criteria for a diagnosis of PTSD and whether the Veteran meets the criteria.  The Board also notes that the examination report does not reflect whether relevant diagnostic testing was conducted to determine whether the Veteran has PTSD.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Accordingly, a new opinion from the VA examiner is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiner who conducted the January 2010 examination of the Veteran and request that the examiner prepare an addendum to his opinion addressing the following questions:

(a) What is the basis for the conclusion that the Veteran did not meet the criteria for a diagnosis of PTSD?  In this regard, a discussion of the DSM-IV criteria regarding PTSD is warranted.

(b) Was any diagnostic testing such as the Minnesota Multiphasic Personality Inventory (MMPI) conducted in assessing whether the Veteran has PTSD?

If the examiner is unable to provide answers to these questions without another examination of the Veteran, then such examination should be ordered.

The examiner should provide a rationale for any opinion provided. 

2.  Thereafter, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case.  They should be afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


